Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical connection between the auxiliary device and the internal combustion engine must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite because one ordinarily skilled in the art of the invention would not understand how the auxiliary device and the internal combustion engine would be mechanically connected to each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 are rejected under 35 U.S.C. 102(a(1) as being anticipated by US 7,420292 (Busdiecker).
For claim 11, Busdiecker teaches a vehicle system comprising: 
an external power interface (figure 1, sub-bus 22) including a power outlet (the junction box) that receives electrical energy from an electric machine (Motor generator 
a controller (figure 1, communication bus 30) including computer readable instructions that when executed cause the controller to: 
establish a wireless communication link with an auxiliary device that is electrically coupled to the power outlet (see, column 10 line 19, “...it is contemplated that bus 30 can also include any wireless communication system that is effective for facilitating information transfer between and amongst devices or between devices and control module 32”);
wirelessly receive data from the auxiliary device that is indicative of a current and/or anticipated power consumption of the auxiliary device (see, e.g., figure 3B); and 
in response to the auxiliary device stalling, disconnect the auxiliary device from the external power interface (see, e.g., figure 5, steps 68 and 74).
For claim 12, Busdiecker further teaches the wireless communication link is a short range low energy network (see, column 10 line 19, “...it is contemplated that bus 30 can also include any wireless communication system that is effective for facilitating information transfer between and amongst devices or between devices and control module 32”).
For claim 13, Busdiecker further teaches the controller includes computer readable instructions that when executed cause the controller to:
prior to disconnection of the auxiliary device, adjust an output of the electric machine (see, e.g. figure 5).

For claim 16, Busdiecker figure 1 teaches a method for operating a vehicle system with an internal combustion engine (not pictured) coupled to an electric machine (Motor Generator 15), comprising:
at a powertrain control module (PCM) (control module 32), automatically pairing the PCM and an auxiliary device (Accessory #1, 16) that is electrically coupled to a power interface (Bus interface 26”) of the vehicle system;
receiving data from the auxiliary device indicative of a current and/or anticipated power consumption of the auxiliary device (see, e.g., figure 3B); and
responsive an overload condition at the power interface (see, e.g., figure 5, steps 68 and 74), generating an overload indicator that includes visual, audio, and/or haptic notifications (see. e.g., column 8, line 4 “…any number of actions can be initiated including, for example, notifying the vehicle driver…”).
For claim 17, Busdiecker further teaches responsive to the overload condition of the power interface, regulating an amount of power supplied to the auxiliary device through the power interface by adjusting the electric machine based on the data indicative of the current and/or anticipated power consumption of the auxiliary device (see, e.g., figure 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Busdiecker as applied to claim 11 above, and further in view of US 9,466,198 (Burch).
For claim 15, Busdiecker does not explicitly teach the physical structures of its busses and vehicles.
Nevertheless, Burch teaches the power interface is included in a vehicle bed [see, e.g., column 36 line 58, “…in a vehicle 1051 lacking a top surface (e.g., an open bed truck), the gateway 615a is positionable near the top of the side wall 1056 of the truck.”] and the power outlet is electrically coupled to the auxiliary device via an electrical plug (see, e.g., column 37, line 49, “A power box further includes several standard outlets (e.g., 120 VAC, 60 Hz) for use by construction workers for powering various tools and items…”).
Given Burch, it would have been obvious to one ordinarily skilled in the art at the time of the invention to implement the design of Busdiecker in the context of Bruch for the purpose of targeting the construction/labor crew market.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842